 

Exhibit 10.4

 

[ex10-4_001.jpg]

 



Certain identified information has been omitted from this document because it is
both not material and would be competitively harmful if publicly disclosed, and
had been marked with “[***]” to indicate where omissions have been made.

 

STATEMENT OF WORK # 3

 

This Statement of Work (“SOW # 3”) effective as of March 18, 2020 (“SOW # 3
Effective Date”), is made by and between Streamline Health Solutions, Inc., a
Delaware corporation (“Company”), with its principal place of business at 1175
Peachtree Street, 10th Floor, Atlanta, GA 30361, and 180 Consulting, LLC, a
Georgia limited liability company (“Consultant”), with its principal place of
business at 121 Greenway Boulevard, Carrollton, GA 30117, under the following
circumstances:

 

A. Company and Consultant entered into that certain 180 Consulting, LLC Master
Services and Non-Disclosure Agreement, dated as of March 18, 2020 (the
“Agreement”), under which Consultant provided the specified services set forth
in that certain Statement of Work, of even date therewith and attached thereto
as Appendix A (“SOW # 1”) and Appendix B (“SOW # 2”) for delivery of the
consulting services specified in each respective Statement of Work.

 

B. Company and Consultant now desire to enter into this SOW # 3 to add
Consultant Resources (as defined herein) to perform one (1) or more tasks (or a
portion thereof) in connection with the project objectives set forth below.

 

NOW, THERFORE, by mutual agreement of the parties and in mutual consideration of
these premises and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

Project Title – Business Analyst for “Single Source of Truth” project

 

 

Project Objectives [***] Description of Services

Provide specialized resource expertise to work in conjunction with assigned
Company resources to deliver the services defined herein. In this capacity, the
Consultant Resource will work collaboratively with Company stakeholders as a
Business Analyst.

 

[***]

Consultant Resources Business Analyst – [***] Time Allocation

Consultant will commit the appropriate amount of time required to achieve all
identified and assigned objectives. Each Consultant Resource’s actual allocation
of time to this project is estimated in the table below. The actual hours worked
each week may vary based on the then current project priorities and tasks,
though the time allocation represents Consultant’s reasonable efforts to
estimate a Consultant Resource’s average weekly time allocation to the project.

 





 

RESOURCE ALLOCATION  March   April   May     %   Hrs. / Mo.   Hrs. / Wk   %  
Hrs. / Mo.   Hrs. / Wk   %   Hrs. / Mo.   Hrs. / Wk  Business Analyst   55% 
 52    22.0    55%   92    22.0    55%   52    22.0 



 

  % = estimated time allocation per week for each of the Consultant Project Team
resources   If upon the Company’s request, Consultant agrees to allocate
additional time for a requested Consultant Resource (“Added Time”) to the
estimated average hours worked per Consultant Resource, per week as noted in the
above table; provided that, such Added Time is necessary to achieve the
identified and assigned objectives.

 

 

 



 1 

 



 

Length of SOW (“Term”)

This SOW # 3 shall be effective through May 16, 2020 (“SOW Initial Term”) and
shall automatically renew thereafter every thirty (30) days (each, an “SOW
Renewal Term”) unless one party provides thirty (30) days advanced written
notice to the other party of its intent not to renew. The SOW Initial Term and
all SOW Renewal Terms are collectively referred to as the “Term.”

 

Termination of this SOW # 3 shall be governed by, and completed in accordance
with, Section 7 of the Agreement; provided however, that in the event of a
termination by Company during the SOW Initial Term, Company agrees to pay
Consultant the pro-rata portion of the Service Fees set forth on herein for the
thirty (30) day period after such date of the termination notice.

 

Service Fees

During the Term of this SOW # 3, as compensation for the Services set forth
above, Company shall pay Consultant a service fee for each Consultant Resource
equal to the amount set forth for each month in the table below (the “Service
Fees”). The Service Fee includes compensation allocated in accordance with
Section 4.3 of the Agreement, which consists of a cash payment (“Cash Portion”)
and a grant of common stock of the Company (“Equity Portion”). In the event a
Consultant Resource does not perform project work for a complete month or
reduces the project time allocation during a particular month, the service fee
shall be reduced and pro-rated accordingly when invoiced for the subsequent
month.

 





 



 



SERVICE FEES   March   April   May Business Analyst - Cash Portion (in
accordance with Section 4.4. of the Agreement)   $[***]   $[***]   $[***]
Business Analyst - Equity Portion (in accordance with Section 4.4 of the
Agreement)   [***] shares of common stock, as calculated per Section 4.3.2 of
the Agreement        

 

 

  Service Fees shall not exceed the amounts for each month as set forth herein
without the consent of Company. However, in the event that the Company requests,
and the Consultant agrees to provide, Added Time, such Added Time shall be
billable based on the applicable hourly rate per Consultant Resource.   All
monthly invoices shall be paid in accordance with Section 4 of the Agreement.
Expenses Out of pocket expenses associated with this SOW # 3 for airfare,
overnight accommodations, meals and other incidental expenses associated with
business travel by Consultant or any Consultant Resource on behalf of the
Company will be billed as incurred in accordance with Section 4.9 of the
Agreement. Payment Terms Consultant shall submit invoices at the beginning of
each month for Services provided within that month. Invoices shall be paid in
accordance with the terms set forth in Section 4 of the Agreement.

 

It is the intention and understanding of the parties hereto that this Appendix C
shall act as an extension of the Agreement and shall not act as a novation of
the Agreement. Except as specifically amended hereby, the parties hereto
acknowledge and confirm that the Agreement, SOW # 1 and SOW # 2 remain
unmodified and in full force and effect and are enforceable in accordance with
their respective terms. In the event of any conflict or inconsistency between
the Agreement and any SOW, as applicable, the terms and provisions of each SOW
shall prevail and be given priority.

 

All aforementioned Consultant Resources, Time Allocation, and Service Fees are
estimates based on the Consultant’s current understanding of the Company’s
requirements, and these estimates are subject to change based on ongoing dialog
and discovery of the Company’s detailed requirements. If these project updates
result in a material change to the overall project, Consultant shall provide a
written estimate update, which Company retains the right to review and approve.

 



 2 

 

 

ACKNOWLEDGED, ACCEPTED AND AGREED TO:

 

180 CONSULTING, LLC   streamline health solutions, INC. Name: Greg Shilling  
Name: Bill Garvis Title: Managing Member   Title: Chief Operating Officer /s/
Greg Shilling   /s/ Bill Garvis (Signature)   (Signature) Date: 3/19/2020  
Date: 3/19/2020

 

 3 

 